Citation Nr: 1455356	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-24 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than April 21, 2010 for the grant of Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.


REPRESENTATION

Appellant is represented by: Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

Appellant and J.S.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of a deceased veteran (the Veteran) who had active duty service from April 1942 to October 1945, and was a prisoner of war during World War II.  The Veteran died in August 1986.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the RO in Milwaukee, Wisconsin.

In April 2013, the appellant presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic record on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  In an October 1986 rating decision, the RO denied service connection for the cause of the Veteran's death; the appellant did not appeal the October 1986 decision.

2.  On April 21, 2011, the appellant filed a claim to reopen her previously denied claim of entitlement to service connection for the cause of the Veteran's death.

3.  A regulation, effective October 7, 2004, added atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, and arrhythmia) to the disabilities for which service connection could be awarded on a presumptive basis as diseases specific to former prisoners of war.

4.  Service connection for the cause of the Veteran's death was granted by a June 2011 rating decision, based on the revised presumptive disease regulation of October 7, 2004.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than April 21, 2010 for the grant of DIC based on service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.350, 3.151, 3.355, 3.309, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an effective date earlier than April 21, 2010 for the grant of DIC based service connection for the cause of the Veteran's death.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  That is, the effective date of an award 'shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.'  38 U.S.C.A. § 5110(a).  

The Veteran died in August 1986.  The cause of death as listed on the death certificate was ventricular tachycardia/fibrillation due to or as a consequence of coronary artery disease.  The appellant filed a claim for DIC based on the cause of the Veteran's death in September 1986.  That claim was denied as the cause of death was not shown to be related to service.  The appellant did not appeal the September 1986 decision.  The appellant remarried in February 1988, and that marriage was terminated by the death of her husband in May 2008.  

Effective October 7, 2004, 38 C.F.R. § 3.309 was amended to include atherosclerotic heart disease and hypertensive vascular disease (including hypertensive heart disease, hypertension, ischemic heart disease, and coronary artery disease) subject to presumptive service connection for prisoners of war.  See 69 Fed. Reg. 60,087 (codified at 38 C.F.R. § 3.309(c)).

The current claim of service connection for the cause of the Veteran's death was received by the RO on April 21, 2011, which claim was granted in June 2011 based on the October 7, 2004 amendment.  

Where DIC is awarded pursuant to a liberalizing law, or a liberalizing VA issue, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue, although in no event shall such award be retroactive for more than one year from the date of application therefore.  If the claim is reviewed at the request of a claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a) (2014).

For section 5110(g) to apply, it must be determined that a liberalizing change in the law was enacted and that the ultimate grant of benefits was awarded 'pursuant to' the change in the law.  See Brown (Vola) v. Nicholson, 21 Vet. App. 290, 295 (2007) (en banc).  If these threshold requirements are met, then the claimant can receive the earlier effective date if the evidence establishes that (1) 'the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue' and (2) such 'eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.'  38 C.F.R. § 3.114(a).

Here, there is no question that establishment of presumptive service connection for ischemic heart disease (which encompasses coronary artery disease) is a liberalizing act, as the United States Court of Appeals for Veterans Claims (Veterans Court) has held that amendments creating presumptive service connection for diseases constitute liberalizing laws.  Brown, supra (specifically recognizing that creating presumptive service connection for ischemic heart disease for former prisoners of war is a liberalizing amendment).  

Therefore, because the claim was reviewed at the appellant's request of April 21, 2011, which claim was received more than one year after the October 7, 2004 effective date of the law establishing presumptive service connection for ischemic heart disease for prisoners of war, the earliest effective date that could be assigned would be April 21, 2010, but only if the evidence establishes that the criteria for an award of service connection for ischemic heart disease were met on that date, and continued to meet the criteria since then.  

Here, there is no dispute that the criteria for service connection for ischemic heart disease were met on April 21, 2010 and continued to be met since then as the Veteran died of ischemic heart disease in August 1986.  The appellant was not eligible for DIC benefits during her subsequent marriage from February 1988 to May 2008.  See 38 C.F.R. §§ 3.350(b)(2), 3.355(a)(2)(i) (2014).  Following the death of her spouse in May 2008, she became eligible for DIC benefits based on the date of application.  Here, there is no dispute as to the date of application.  There was no application for benefits subsequent to the death of the appellant's spouse in May 2008 and prior to the April 21, 2011 claim.  

The Board finds that April 21, 2010, one year prior to the application for benefits, is the correct date for the grant of service connection for the cause of the Veteran's death.  While the appellant has alleged that she is entitled to an earlier effective date for the award of service connection for the cause of the Veteran's death, there is no basis under the governing legal criteria to establish that she is legally entitled to an earlier effective date.  

An award made pursuant to a liberalizing law or regulation will not be considered an award made pursuant to a reopened claim, even when there is a prior final denial.  Williams v. Principi, 15 Vet. App. 189 (2001).  The controlling and determinative factor in this case is that the liberalizing provisions made to 38 C.F.R. § 3.309(c) was expressly made effective as of October 7, 2004.  There is no basis for making the effective date any earlier than one year prior to the date of receipt of claim following the reinstatement of eligibility in May 2008.  The date of receipt of that claim is April 21, 2011.

In summary, the pertinent facts are not in dispute.  As a matter of law, the appeal seeking an effective date prior to April 21, 2010 for the grant of service connection for the cause of the Veteran's death must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Although the Board is grateful for the Veteran's service and sympathizes with the appellant for his loss, there is no legal basis upon which to award an earlier effective date for the grant of entitlement to service connection for the cause of the Veteran's death.  The Board must apply 'the law as it exists, and cannot 'extend...benefits out of sympathy for a particular [claimant].''  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  The Board has no authority to grant the benefit sought on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ('[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress').  Thus, since the law is dispositive in this case, the Board must deny the claim on the ground of the lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430.

Duties to Notify and Assist

The Veterans Court has held that an appellant claiming entitlement to an earlier effective date is not prejudiced by failure to provide her with notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  Here, no additional development could alter the evidentiary or procedural posture of this case.  Therefore, no notice under the Veterans Claims Assistance Act of 2000 (VCAA) is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant).  

Moreover, the Board finds that it is not necessary to obtain a medical opinion in order to substantiate the claim as no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a)(2); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).

Furthermore, the Board finds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2014).  The appellant was provided with ample opportunity to submit evidence and argument in support of her claim and was given the opportunity to present testimony regarding her claim. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103.  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the appellant was notified of the reasons for the denial of her claim and of the pertinent law applicable to the assignment of effective dates where eligibility is established by a liberalizing law.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claim.  No further assistance with the development of evidence is required.


ORDER

An effective date earlier than April 21, 2010 for the grant of DIC based on service connection for the cause of the Veteran's death is denied.  




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


